DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Phillip H. Griffin et al. US 11354660 (hereinafter Griffin) in view of Peter Rozovski et al. US 11270279 (hereinafter Rozovski) and further in view of Theodore Jack Shrader et al. US 6772341 (hereinafter Shrader).
As per claim 1, Griffin teaches: A computing device, comprising:
a processor;
a communications module coupled to the processor; and
a memory coupled to the processor (Griffin: col. 30, lines 21-23), the memory storing instructions that, when executed, configure the processor to:
generate secure data associated with a request for transfer of resources, the secure data indicating one or more resource transfer parameters including account information for a transferee account at a resource account management system (Griffin: col. 7, lines 19-33), 
Griffin discloses: the secure data includes a first hash computed based on the one or more resource transfer parameters (“The first SignedData message is generated by creating a cryptographic hash on the content-to-be-signed (e.g., the cross-border payment request 25) and any associated attributes carried in type SignedData. The hash is generated using a suitable cryptographic hash algorithm.” Griffin: col. 9,lines 28-32),
sign the secure data using a private key associated with the resource account management system (“At 206, the originating financial institution 30 digitally signs the cross-border payment request using the private key of the originating financial institution and the SignedData cryptographic message syntax to generate a first digitally signed cross-border payment message 35 (e.g., first SignedData message.” Griffin: col.9, lines23-28); 
	
	Griffin does not teach; however, Rozovski discloses: the secure data is a secure data object (“The provider computing system is configured to receive a request from the user device to pay the amount of funds to the biller, determine a customer funds account number associated with the user, a biller funds account number associated with the biller, and a customer bill account number corresponding to the customer bill account, deduct the amount of funds from a customer funds account corresponding to the customer funds account number and add the amount of funds to a biller funds account corresponding to the biller funds account number, generate a data object that comprises the amount of funds and the customer bill account number, and provide the data object to the biller computing system.” Rozovski: Peter col. 2, lines 45-57); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Griffin with the methods of Rozovski to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner for ease access.
The combination of Griffin and Rozovski does not teach; however, Shrader discloses: send the signed secure data object to a messaging address associated with a transferor of the requested resources (“receiving a user request to send the signed data object; obtaining one or more e-mail addresses to which to send the signed data object; in response to a determination that the signed data object contains a certificate object, sending an e-mail message comprising the certificate object to the one or more e-mail addresses; and in response to a determination that the signed data object contains a signer information object, sending an e-mail message comprising the signed data object to the one or more e-mail addresses.” Shrader: Col. 0, lines 23-32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin and  Rozovski with the teaching of Shrader to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to create and provide a valid notification of completion of a task.
As per claim 6, the rejection of claim 1 is incorporated herein. Griffin teaches: generating the secure data object comprises obtaining the account information for the transferee account directly from the resource account management system (“The originating financial institution's 30 generation of a SignedData message method 200 begins at 202 when the originating financial institution 30 receives a cross-border payment request 25 from an originator 20. The cross-border payment request 25 includes details regarding the originator's account that will be used to facilitate the cross-border payment, the beneficiary account details, the beneficiary name, and any other details needed for the cross-border payment”. Griffin: col. 8, line 62 through col. 9, line3).
As per claim 11, this claim defines a method that corresponds to device of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 1.
As per claim 16, this claim defines a method that corresponds to device of claim 6 and does not define beyond limitations of claim 6. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 6.

Claims 2, 7-9, 12, 17-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Rozovski in view of Shrader and further in view of Tae Hoon Ahn US 20130185209 (hereinafter Ahn).
As per claim 2, the rejection of claim 1 is incorporated herein. Griffin teaches: 
validate the secure data object by: verifying that a signature associated with the secure data object is valid using a public key corresponding to the private key associated with the resource account management system (Griffin: fig. 2, 234-236  and col. 10, lines 10-30); 
The combination of Griffin, Rozovski and Shrader does not explicitly disclose; however, Ahn teaches: computing a second hash based on the one or more resource transfer parameters included in the secure data object and comparing the second hash to the first hash to confirm that the one or more resource transfer parameters have not been modified after the signing (“The authorizing server 120 may generate a second hash value 220 based on the confirmation information. The second hash value may be used to test the authentication of the first hash value. The authorizing server 120 may receive the first hash value from the mobile client 110. The first hash value and the second hash value may be compared at the authorizing server 120 for verification of the first hash value 222.”. para. 41).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin, Rozovski and Shrader with the teaching of Ahn to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to achieve confirmation of a message through comparing hash values.
As per claim 7, the rejection of  claim 2 is incorporated herein. Griffin teaches: after verifying that the signature associated with the secure data object is valid, configure a transfer of the requested resources to the transferee account identified by the account information using a real-time resource transfer rail (Griffin: fig. 2, process 230, steps  236 -242). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin,  Rozovski and Shrader with the teaching of Ahn to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to achieve validation of message by comparing digital signatures.
As per claim 8, the rejection of claim 7 is incorporated herein. Griffin teaches:
the secure data object indicates a quantity of resources associated with the resource transfer and wherein configuring the transfer comprises configuring a transfer of the quantity of resources identified in the secure data object (“The cross-border payment request 25 includes details regarding the originator's account that will be used to facilitate the cross-border payment, the beneficiary account details, the beneficiary
name, and any other details needed for the cross-border payment.” Griffin: col. 8, line 62 through col. 9, line 3; and “Once [the digital signature is] verified, the beneficiary financial institution 50 transmits a cross-border payment 55 into the account of the beneficiary 60.” Griffin: .and col. 7, lines 61-67).
As per claim 9, the rejection of claim 7 is incorporated herein. Griffin discloses: the secure data object includes a unique identifier and wherein configuring the transfer comprises embedding the unique identifier in transfer data associated with the resource transfer (“The cross-border payment request 25 includes details regarding the originator's account that will be used to facilitate the cross-border payment, the beneficiary account details, the beneficiary name [the unique identifier], and any other details needed for the cross-border payment.”.
As per claim 12, this claim defines a method that corresponds to device of claim 2 and does not define beyond limitations of claim 2. Therefore, claim 12 is rejected with the same rational as in the rejection of claim 2.
As per claim 17, this claim defines a method that corresponds to device of claim 7 and does not define beyond limitations of claim 7. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 7.
As per claim 18, this claim defines a method that corresponds to device of claim 8 and does not define beyond limitations of claim 8. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 8.
As per claim 19, this claim defines a method that corresponds to device of claim 9 and does not define beyond limitations of claim 9. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 9.
As per claim 20, this claim defines a method comprising a first system that is disclosed by the combination of Griffin, Shrader and Ahn (see the rejection of claims 1 and 2).
Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Rozovski in view of Shrader and further in view of Donald J. Molaro US 20140280187 (hereinafter Molaro).
As per claim 3, the rejection of claim 1 is incorporated herein. The combination of Griffin, Rozovski and Shrader does not explicitly disclose; however, Molaro teaches: the secure data object includes a unique identifier and wherein the first hash is computed based, in part, on the unique identifier (“For each data object, an offset, length of the object (in bytes, for example), the OID for the object, and a hash for the object are provided. A hash of the object provides a unique identifier based on the contents, that is, the data portion [unique identifier], of the particular data object. An evaluation of whether the data portion for a data object is the same as or differs from the data portion for another data object may be made by performing a hash on the data portions for the data objects and comparing the hashes. This is much quicker than performing a bit by bit comparison of the data portions for the data objects.” Molaro: para. 47).
 		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin, Rozovski and Shrader with the teaching of Molaro to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to expedite the process of data verification..
 As per claim 4, the rejection of claim 3 is incorporated herein. The combination of Griffin, Rozovski and Shrader does not explicitly disclose; however, Molaro teaches: validating the secure data object further comprises confirming that the unique identifier has not been used previously (Molaro: para. 47).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin,  Rozovski and Shrader with the teaching of Molaro to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to validate the specific instance of data transfer.
As per claim 13, this claim defines a method that corresponds to device of claim 3 and does not define beyond limitations of claim 3. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 3.
As per claim 14, this claim defines a method that corresponds to device of claim 4 and does not define beyond limitations of claim 4. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 4.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Rozovski in view of Shrader in view of Ahn and further in view of Mark Itwaru US 20130290187 (hereinafter Itwaru).
As per claim 10, the rejection of claim 7 is incorporated herein. The combination of Griffin, Rozovski, Shrader and Ahn does not explicitly teach; however, Itwaru discloses: provide, to a computing device associated with the transferor, identification information for a transferee identified in the secure data object (“a transaction system for coordinating processing of a transaction payment request associated with a transaction between a consumer and a merchant... receiving the transaction payment request including consumer code data and identification information pertaining to the merchant and the product… creating a payment confirmation request using said identification information; sending said payment confirmation request [indicating the receiver of payment, transferee identification] over the network to the mobile device using the contact information; obtaining authorization information from the mobile device” Itwaru: para. 13).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin, Shrader and Ahn with the teaching of Itwaru to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to confirm the detail of the payment).
Allowable Subject Matter
The subject matter of claims 5 and 15 are not suggested by the prior art of record.  Claims 5 and 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493